                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 SHAYNE BERTELSEN,
                                                   CV 19–20–GF-BMM-JTJ
                      Petitioner,

       vs.                                           ORDER

 STATE OF MONTANA,

                      Respondent.

      United States Magistrate Judge John Johnston entered Findings and

Recommendations (Doc. 2) in this case on March 21, 2019, recommending

dismissal of Petitioner Shayne Bertelsen’s petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. (Doc. 1.) Bertelsen timely filed an objection on

March 28, 2019. (Doc. 3.) Consequently, Bertelsen is entitled to de novo review of

those findings and recommendations to which he has specifically objected. 28

U.S.C. § 636(b)(1)(C). Absent objection, this Court reviews findings and

recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d 1114,

1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted). “A party makes a proper objection by identifying the parts of

the magistrate’s disposition that the party finds objectionable and presenting legal
                                          -1-
argument and supporting authority, such that the district court is able to identify

the issues and the reasons supporting a contrary result.” Montana Shooting Sports

Ass’n v. Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010) (citation

omitted).

Bertelsen was convicted of Incest following a jury trial in Montana’s Eighth

Judicial District, Cascade County. Bertelsen currently has a direct appeal of his

sentence pending before the Montana Supreme Court. State v. Bertelsen, DA 17-

0555. Judge Johnston determined that Bertelsen had not yet exhausted his state

court remedies. (Doc. 2 at 3.) Judge Johnston further determined that Bertelsen’s

petition should be dismissed without prejudice, allowing Bertelsen to return to this

Court if and when he fully exhausts his state court remedies. Bertelsen’s objection

asserts that the proceedings before this Court should be stayed pending the

Montana Supreme Court’s decision on Bertelsen’s appeal. (Doc. 3.)

A federal court is prevented from granting a writ of habeas corpus brought by an

individual in custody pursuant to a state court judgment unless “the applicant has

exhausted the remedies available in the courts of the State.” 28 U.S.C. §

2254(b)(1)(A). Bertelsen continues to possess potential state court remedies.

Bertelsen has a direct appeal pending before the Montana Supreme Court. His

direct appeal is not yet concluded and he has not yet sought collateral review.

Bertelsen has not yet exhausted his available state court remedies. This Court
                                         -2-
cannot review Bertelsen’s claim. See Rose v. Lundy, 455 U.S. 509 (1982).

Bertelsen may re-file his petition with this Court if and when he fully exhausts the

claims relative to his current custody in state court.

Bertelsen has not yet made a substantial showing that he was deprived of a

constitutional right. Reasonable jurists would find no basis to encourage further

proceedings related to Bertelsen’s unexhausted petition. There are no close

questions and there is no reason to encourage further proceedings in this Court. A

certificate of appealability is denied.

ACCORDINGLY, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 2) are ADOPTED IN FULL. Bertelsen’s Petition (Doc.

1) is DISMISSED WITHOUT PREJUDICE.

IT IS FURTHER ORDERED that the Clerk of Court is directed to enter a

judgment of dismissal.

IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      DATED this 9th day of April, 2019.




                                          -3-
